HELD BY
THE COURT
(INGERSOLL, District Judge).
That in the first case it was sufficient that the reappraisers were sworn by a deputy collector, and that the penalty attaches whether the importer makes the addition to his invoice or not. That in the second case the plaintiffs gave no absolute unconditional notice of dissatisfaction to the collector, which they must do to entitle them to a reappraisal, but only announced that they would give evidence, if the collect- or desired it; and as he had no desire on the subject, their appeal was in effect aban*251doned. [Bartlett v. Kane] 16 How. [57 U. S.] 263. But if the collector had refused to appoint a merchant appraiser, as claimed, still the appraisement was valid. It becomes of no effect only when there has been another appraisement; and the plaintiff’s remedy, if he had refused, would be by an action on the case against him for breach of duty. That neither of the protests, therefore, can avail the plaintiffs.
Verdict set aside, and judgment ordered for the defendant.